Exhibit 10.05

LOGO [g15860img001.jpg]

 

To:

   Steven M. Stangl

From:

   West Corp. Comp. Committee

Date:

   March 7, 2007

Re:

   2007 Compensation Plan – Exhibit A

--------------------------------------------------------------------------------

The compensation plan for 2007 while you are employed by West Corporation as
President of West Communication Services (West Telemarketing, LP, West Business
Services, LP, West Interactive Corporation, West Direct, Inc.) is outlined
below:

 

1. Your base salary will be $400,000. Should you elect to voluntarily terminate
your employment, you will be compensated for your services as an employee
through the date of your actual termination per your Employment Agreement.

 

2. You will also be eligible to earn up to $350,000 for achieving Net Operating
Income before corporate allocations as outlined on your Schedule A (“Bonus NOI”)
for the Communication Services division. The percent of plan objective achieved
will apply to the bonus calculation, but will not exceed a total of $350,000. Up
to $65,625 of this bonus will be available to be paid quarterly and trued up
annually.

 

3. You are also eligible to receive a bonus for Bonus NOI in excess of the above
objective. The bonus will be calculated by multiplying the excess Bonus NOI
income times .02. This bonus will be calculated at the end of the 2007 plan year
and will be paid no later than February 28, 2008.

 

4. In addition, if West Corporation achieves its 2007 Adjusted EBITDA objective,
you will be eligible to receive an additional one-time bonus of $100,000. This
bonus is not to be combined or netted together with any other bonus set forth in
this agreement.

 

5.

You will be paid the amount due for any quarterly bonuses within thirty
(30) days after the quarter ends, except for the 4th Quarter and annual true-up
amounts, which will be paid no later than February 28, 2008.

 

6. All objectives are based upon West Corporation operations (including TeleVox
and CenterPost) and will not include income derived from other mergers,
acquisitions, joint ventures, stock buy backs or other non-operating income
unless specifically and individually approved by West Corporation’s Compensation
Committee.

 

7. At the discretion of executive management, you may also receive an additional
bonus based on your individual performance. This bonus is not to be combined or
netted together with any other bonus set forth in this agreement.

 

8. The benefit plans, as referenced in Section 7(i), shall include insurance
plans based upon eligibility pursuant to the plans. If the insurance plans do
not provide for continued participation, the continuation of benefits shall be
pursuant to COBRA. In the event Employee’s benefits continue pursuant to COBRA
and Employee accepts new employment during the consulting term, Employee may
continue benefits thereafter to the extent allowed under COBRA. In no event
shall benefits plans include the 401K Plan or the West Corp. 2006 Executive
Incentive Plan.

 

/s/    Steven M. Stangl        

Employee – Steven M. Stangl